DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 6 and 10, filed 10/18/2021, with respect to the rejection of amended claim 1 and dependent claims 4 and 17 in view of von Alpen have been fully considered and are persuasive.  The 102 rejection of claims 1 and 17 in view of von Alpen and the 103 rejection of claim of 4 in view of von Alpen and Borgstrom has been withdrawn. 
Applicant’s arguments, see page 11, filed 10/18/2021, with respect to the rejection(s) of claim(s) 24 under Ye and Borgstrom have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further Ye, Borgstrom and the new prior art of Nakagawa et al. (US 2002/0037810 A1, hereafter Nakagawa) as detailed in the claim rejections below.
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.  The arguments are presented that Ye would not inherently disclose gas gettering functionality due to their purpose of forming coordination complexes within solid electrolyte layers.  These arguments are not found persuasive due to the fact that the property of gas gettering functionality would be based on material composition and the indented use of the materials of Ye (as complexing agents) would not limit the inherent capabilities of the materials.  Ye also teaches the materials may be embedded in the electrode [0006] and therefore these materials would not be required to form coordination complexes within solid electrolyte layers.  Furthermore no evidence has been provided that the materials of Ye would be incapable of gas gettering functionality.
The arguments are presented that Ye would not teach gas getters deployed to adsorb one or more gases the electrochemical cell produces during operational cycling of the electrochemical cell.  These arguments are not found persuasive due to the fact that the claim is drawn to a product, therefore the claim only requires a structure capable of performing a claimed function.  Since Ye teaches complexing materials such as titania, polymers, or resins which would be capable of adsorbing gases produced during operational cycling [0033-0034] it would be capable of performing the claimed functions.  The arguments are presented that Ye would be incapable of producing gases due to liquid electrolyte being isolated from the anode and cathode by solid-electrolyte layers containing complexing agents.  These arguments are not found 
The arguments are presented that one of ordinary skill in the art would not be motivated to combine the teachings of Borgstrom and Ye due to Ye being incapable of producing gases due to liquid electrolyte being isolated from the anode and cathode by solid-electrolyte layers containing complexing agents.  These arguments are not found persuasive due to the fact that Ye includes inorganic solvents (glymes) in the liquid electrolyte and electrolyte films [0024, 0029] that would be capable of dissociating into gases due to their hydrocarbon composition.  Furthermore the Borgstrom reference is no longer relied upon in the current rejection.  The new prior art of Bowden et al (US 2006/0222945 A1, hereafter Bowden) is relied upon for teaching lithium oxide and lithium hydroxide as gas adsorbing materials as detailed in the rejection below.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5-8, 12, 17, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye et al. (US 2016/0141718 A1, hereafter Ye).
With regard to claims 1 and 5-7 Ye teaches an electrochemical cell comprising:

a second electrode [0043];
a separator between the first electrode and the second electrode [0043];
a non-aqueous liquid (separator may be wetted with liquid electrolyte) electrolyte comprising one or more salts (including anions such as bis(fluorosulfonyl)imide (claim 7 and claims 5 and 6 since that of claim 7 is not those of claims 5 and 6) which would exhibit the claimed property of not readily hydrolyzing due to having the same composition as the claimed materials [0004, 0030-0037, 0076, 92-93]; and 
a getter material comprising one or more gas getters not comprising silica gel, alumina, or zeolite (complexing materials such as titania, polymers, or resins) which would be capable of adsorbing gases produced during operational cycling) [0033-0034] 
wherein the one or more gas getters are in direct contact with, form part of, one or more of the first electrode, the second electrode, the separator, and the non-aqueous electrolyte (embedded/in direct contact with cathode or electrolyte) [0005-0006].
The claim limitations regarding application of the getter material prior to the non-aqueous electrolyte are considered product by process limitations that would result in the structure of the getter material in contact with one of the electrodes or the separator, which is taught by Ye [0005-0006, 0034].
With regard to claim 8, Ye teaches the getter material is incorporated into a coating that is applied to the separator [0043, fig. 14].
With regard to claims 12, Ye teaches the getter material (complexing material) may be polymer or resin [0033-0034]. 
With regard to claim 17, Ye teaches a battery [abstract].
With regard to claims 21-22, Ye teaches that the getter material is incorporated into a coating that is applied to the separator (206) which is in contact with the first and second electrodes (202 and 204) (as seen in fig. 14) [0043, fig. 14].  The claim limitations regarding application of the getter material prior to the non-aqueous electrolyte in claims 21-22 are considered product by process limitations that would result in the structure of the getter material in contact with the electrodes and the separator, which is taught by Ye [0043, fig. 14].
With regard to claim 26, Ye teaches a getter material comprising one or more gas getters not comprising silica gel, alumina, or zeolite (complexing materials such as titania, polymers, or resins) which would be capable of adsorbing gases produced during operational cycling) [0033-0034] and would therefore be capable of adsorbing a hydrocarbon gas due to comprising substantially similar materials.  

Claim(s) 1, 4-7, 10, 17, 21-24, and 26-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowden et al. (US 2006/0222945 A1, hereafter Bowden).
With regard to claims 1 and 5-7 Bowden teaches an electrochemical cell comprising:
a first electrode (cathode) [0011];
a second electrode (anode) [0011];
a separator between the first electrode and the second electrode [0030, fig. 1];
a non-aqueous liquid electrolyte comprising one or more salts [0053] (including anions such as N(CF3SO2)2-1 (claim 7 and claims 5 and 6 since that of claim 7 is not those of claims 5 and 6) which would exhibit the claimed property of not readily hydrolyzing due to having the same composition as the claimed materials [0053]; and 
a getter material comprising one or more gas getters not comprising silica gel, alumina, or zeolite (lithium oxide and lithium hydroxide) [0033, 0039, 0046] 
wherein the one or more gas getters are in direct contact with, form part of, one or more of the first electrode, the second electrode, the separator, and the non-aqueous electrolyte (embedded/in direct contact with cathode) [0010].
The claim limitations regarding application of the getter material prior to the non-aqueous electrolyte are considered product by process limitations that would result in the structure of the getter material in contact with one of the electrodes or the separator, which is taught by Bowden [0010].
With regard to claims 4, 10, and 23, Bowden teaches lithium oxide and lithium hydroxide) [0033, 0039, 0046].
With regard to claim 17, Bowden teaches a battery [0002, 0030].
With regard to claims 21-22, Bowden teaches that the getter material is incorporated into a cathode (first electrode) [0010].  The claim limitations regarding application of the getter material prior to the non-aqueous electrolyte in claims 21-22 are considered product by process limitations that would result in the structure of the getter material in contact with a first electrode electrodes and the separator, which is taught by Bowden [0010].
With regard to claim 24, Bowden teaches a lithium salt [0053] and teaches lithium oxide and lithium hydroxide) [0033, 0039, 0046].
With regard to claim 26, Bowden a getter material comprising one or more gas getters not comprising silica gel, alumina, or zeolite (lithium oxide and lithium hydroxide) [0033, 0039, 0046] and would therefore be capable of adsorbing a hydrocarbon gas due to comprising substantially similar materials.  
With regard to claims 27-28, Bowden and teaches lithium oxide and lithium hydroxide) [0033, 0039, 0046].  The limitations of claims 27-28 regarding the molar ratio selected based on desired characteristics do not further limit the claim due to being defined in the specification [as filed paragraph 0037] as a range that has endpoints of not requiring a metal oxide and not requiring a metal hydroxide.  Therefore any molar ratio of metal oxide to metal hydroxide would satisfy the limitation of a molar ratio selected based on desired characteristics.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 23-24, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye as applied to claims 1, 5-8, 12, 17, 21-22, and 26 above, and further in view of Bowden et al (US 2006/0222945 A1, hereafter Bowden).
With regard to claims 4, 23, and 27-28 Ye teaches the getter comprises a metal oxide (silica, alumina, titania) [0034] but does not explicitly teach the use of hydroxides.  However, in the same field of endeavor, Bowden teaches the use of lithium hydroxide and lithium oxide as a gas absorption agents (getter) [0019].  It would have been obvious to one of ordinary skill in the art to use the lithium oxide and the lithium .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye as applied to claims 1, 5-8, 12, 17, 21-22, and 26 above, and further in view of Toia et al. (US 2010/0173192 A1, hereafter Toia).
With regard to claim 10, Ye does not explicitly teach the claimed getter materials.  However, in the same field of endeavor, Toia teaches the use of MgO and CaO as getter materials [0036].  It would have been obvious to one of ordinary skill in the art to use the MgO or CaO of Toia as a getter material in the electrochemical cell of Ye since they are known to be effective for removing harmful substances [Toia 0035-0036].

Claims 14-15Ye as applied to claims 1, 5-8, 12, 17, 21-22, and 26 above, and further in view of Fischer et al. (US 2016/0172660 A1, hereafter Fischer).
With regard to claims 14-15, Ye does not teach the details of the electrode materials.  However, in the same field of endeavor, Fischer teaches the use of positive and negative electrodes that allow the cell to charge above 4 V (4.3V) (claim 14) [0041, 0043], with the negative electrode comprising a metal, alloy, or intermetallic configured to provide greater than 1000 mAh/cc [0077, 0087] (claim 15), and the positive or negative electrode configured to undergo insertion, intercalation, conversion reactions, or a combination thereof [0088].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the electrode materials of Fischer with the electrochemical cell of Ye for the benefit of a battery with high gravimetric and volumetric energy [Fischer 0108].

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowden as applied to claims 1, 4-7, 10, 17, 21-24, and 26-28 above above, and further in view of Fischer et al. (US 2016/0172660 A1, hereafter Fischer).
With regard to claims 14-15, Bowden does not teach the details of the electrode materials.  However, in the same field of endeavor, Fischer teaches the use of positive and negative electrodes that allow the cell to charge above 4 V (4.3V) (claim 14) [0041, 0043], with the negative electrode comprising a metal, alloy, or intermetallic configured to provide greater than 1000 mAh/cc [0077, 0087] (claim 15), and the positive or negative electrode configured to undergo insertion, intercalation, conversion reactions, or a combination thereof [0088].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the electrode materials of Fischer with .

Claims 25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye as applied to claims 1, 5-8, 12, 17, 21-22, and 26 above, and further in view of Oh et al. (US 2019/0252737 A1, hereafter Oh).
With regard to claim 25 providing a sufficient amount of getter material of Ye comprising one or more gas getters not comprising silica gel, alumina, or zeolite (complexing materials such as titania, polymers, or resins) which would be capable of adsorbing gases produced during operational cycling) [0033-0034] to adsorb gases during operation of the cell would be an obvious variant to one of ordinary skill in the art since the amount of getter material is known in the art to be a result effective variable.  As evidenced by Oh [0018] too small amounts of gas-absorbing materials are known to have the drawback of not absorbing enough gas and too large amounts of gas-absorbing materials are known to have the drawback of failing to allow for compact battery cells.  Based on the teaching of Oh one of ordinary skill in the art would have found it obvious to optimize the amount of getter material to allow for full gas absorption without excessive battery cell size.
With regard to claim 29, Ye does not teach a composite getter material applied to the packaging.  However, in the same field of endeavor, Oh teaches the use of a composite getter (matrix material and gas-absorbing polymer) applied to a packaging material as a coating (laminated or coated) [0012-0016].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the gas-.

Claims 25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowden as applied to claims 1, 4-7, 10, 17, 21-24, and 26-28 above, and further in view of Oh et al. (US 2019/0252737 A1, hereafter Oh).
With regard to claim 25 providing a sufficient amount of getter material of Bowden comprising a getter material comprising one or more gas getters not comprising silica gel, alumina, or zeolite (lithium oxide and lithium hydroxide) [0033, 0039, 0046] to adsorb gases during operation of the cell would be an obvious variant to one of ordinary skill in the art since the amount of getter material is known in the art to be a result effective variable.  As evidenced by Oh [0018] too small amounts of gas-absorbing materials are known to have the drawback of not absorbing enough gas and too large amounts of gas-absorbing materials are known to have the drawback of failing to allow for compact battery cells.  Based on the teaching of Oh one of ordinary skill in the art would have found it obvious to optimize the amount of getter material to allow for full gas absorption without excessive battery cell size.
With regard to claim 29, Bowden does not teach a composite getter material applied to the packaging.  However, in the same field of endeavor, Oh teaches the use of a composite getter (matrix material and gas-absorbing polymer) applied to a packaging material as a coating (laminated or coated) [0012-0016].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724